

115 HR 4521 IH: SNAP Simplification for the Elderly Act
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4521IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Lawson of Florida (for himself, Mr. Khanna, Mr. Gonzalez of Texas, Ms. Lee, Mr. Soto, Mr. Deutch, Ms. Norton, Mr. McGovern, Mr. Crist, Mr. Evans, Ms. Jackson Lee, Mr. Cohen, Mr. Blumenauer, Ms. Wilson of Florida, Ms. Michelle Lujan Grisham of New Mexico, Ms. Jayapal, Mr. Cárdenas, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Food and Nutrition Act of 2008 to simplify the SNAP recertification process for the
			 elderly and disabled, and to spur innovation in the application processes
			 of SNAP, the Medicare Savings Program, and supplemental security income
			 that will increase the utilization of entitlement programs among the most
			 vulnerable of populations.
	
 1.Short titleThis Act may be cited as the SNAP Simplification for the Elderly Act. 2.Enhanced and coordinated procedures for certain households with elderly or disabled members (a)Longer certification periods for certain households with elderly or disabled membersSection 3(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(f)) shall be amended to read as follows:
				
 (f)Certification period means the period for which households shall be eligible to receive benefits. The certification period shall not exceed 12 months, except as provided in paragraphs (1) and (2). The limits specified in this subsection may be extended until the end of any transitional benefit period established under section 11(s). The certification period may be—
 (1)up to 24 months if all adult household members are elderly or disabled; or (2)up to 36 months if—
 (A)all adult household members are elderly or disabled; (B)all adult household members who are elderly or disabled are enrolled in Medicaid, including those enrolled in the Medicare Savings Program as defined in section 1144(c)(7) of the Social Security Act (42 U.S.C. 1320b–14(c)(7));
 (C)the State agency’s administration of the program under paragraph (B) is jointly administered or highly coordinated with benefits under this Act, as determined by the Secretary; and
 (D)at the time the household is certified the household has no earned income.. (b)Combined application projectsSection 11(j) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(j)) is amended by adding at the end the following—
				
 (3)SSI combined application projectsThe Secretary and the Commissioner of Social Security shall revise the memorandum of understanding in effect on the date of enactment of the SNAP Simplification for the Elderly Act regarding services to be provided in Social Security offices under this subsection and subsection (i), to provide that, in addition to the other activities under this subsection, the two agencies shall make available Combined Application Projects to not fewer than 10 additional States that are prepared to undertake such projects and satisfy the Secretary and Commissioner’s requirements for such projects..
 (c)Pilot projectsSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by adding at the end the following—
				
					(m)Pilot projects for SSA senior centers To provide integrated delivery of services
 (1)Authority for pilot projectsThe Secretary shall carry out, in collaboration with the Commissioner of Social Security, under such terms and conditions as they consider appropriate, pilot projects in not more than 10 local offices of the Social Security Administration that serve high-poverty areas to develop and test approaches to integrate delivery of benefits to households that include low-income elderly or disabled members.
 (2)Pilot projectsPilot projects carried out under this subsection shall develop and test approaches to improve participation in multiple programs that provide benefits to such members.
 (A)Such approaches shall include— (i)developing service delivery offices that—
 (I)provide a one-stop shopping approach where applicants and recipients can apply for multiple benefits at local offices of the Social Security Administration; or
 (II)include collocation of staff of other government entities or nonprofit private organizations at such offices;
 (ii)collaborating with private nonprofit organizations, such as community-based organizations, emergency feeding organizations, or organizations that serve elderly individual or individuals with disabilities;
 (iii)make changes to allow for applications (which may include recertification applications) to be collected for a wider range of programs, for example, by revising applications and data systems to collect information for multiple programs;
 (iv)targeting education and application assistance to specific sub-populations with low participation rates in included programs; or
 (v)data-driven approaches that allow sharing relevant data across included programs for the purpose of improving cross-program enrollment.
 (B)DefinitionsFor purposes of this subsection— (i)the term eligible entity means the State agency that administers the supplemental nutrition assistance program in collaboration with the Social Security Administration; and
 (ii)the term included programs means— (I)the supplemental nutrition assistance program;
 (II)programs administered by the Administrator of Social Security that are available to individuals who are elderly or have a disability;
 (III)the Medicare Savings Program (as defined in section 1144(c)(7) of the Social Security Act (42 U.S.C. 1320b–14(c)(7));
 (IV)at the option of an eligible entity, any other Federal, State, or local program that is available to low-income individuals who are elderly or have disability.
 (3)Funding of grantsThe Secretary shall use not more than $50,000,000 of funds made available for fiscal year 2018 under section 18(a)(1), to remain available until expended, to make grants to State agencies to pay 100 percent of the cost of the selected eligible entities to carry out the pilot. Such grants shall supplement and not supplant other funding available to the eligible entities.
						(4)Eligible entity and lead agency
 (A)To be eligible to receive a grant for a pilot project under this subsection, an entity shall be a State agency administering the supplemental nutrition assistance program in collaboration with the Social Security Administration.
 (B)The State agency shall designate a lead agency for the pilot project, which may be the State agency, a local governmental agency, or the Social Security Administration.
 (5)ApplicationTo be eligible to receive a grant under this subsection a State shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (6)Selection of eligible entitiesThe Secretary and Commissioner of Social Security— (A)shall develop criteria for the selection of eligible entities to receive grants for pilot projects under this subsection; and
 (B)shall give preference to— (i)projects that target individuals or communities with high levels of poverty among seniors and people with disabilities;
 (ii)partnerships between governmental and nongovernmental entities; (iii)strategies that test innovative approaches that would be likely to be replicable in other communities;
 (iv)projects that include resources from sources other than the federal government. (7)Report to CongressNot later than 2 years after the date of the enactment of SNAP Simplification for the Elderly Act, the Secretary and Commissioner of Social Security jointly shall submit to the Committees on Agriculture and Ways and Means of the House of Representatives and the Committees of Agriculture, Nutrition, and Forestry and Finance of the Senate a report that includes—
 (A)an assessment of the impact such pilot projects have on participation in included programs and a description of the results of such projects;
 (B)identification of approaches that are most successful and, to the extent practicable, the reasons for the success; and
 (C)a discussion of best practices and the factors that would affect whether such approaches can be replicated in other locations..
			